UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
CLAY CALLE JARA,                                              :
                                                              :
                         Plaintiff,                           :      18-CV-2871 (OTW)
                                                              :
                      -against-                               :      ORDER
                                                              :
MANNA 2ND AVENUE LLC, et al.,
                                                              :
                         Defendants.                          :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         By separate Order, the Court (1) informed the parties that trial is scheduled to begin on

September 22, 2021; (2) directed the parties to appear for an in-person pretrial conference on

July 21, 2021 at 11:00 am at the Daniel Patrick Moynihan Courthouse, 500 Pearl St., Courtroom

20D; and (3) directed the parties to file a proposed joint agenda by July 16, 2021. (ECF 144).

         IN ADVANCE OF SUBMITTING THEIR JOINT AGENDA ON JULY 16, 2021, the parties are

directed to review the transcripts from previous conferences (ECF 114, 126, 130) and meet and

confer regarding revisions to the proposed verdict sheet, jury instructions, exhibit list, and any

other trial materials, particularly in light of the facts stipulated to by the parties (ECF 129, 136).

The parties shall discuss any outstanding issues and logistics to be resolved before trial.


         SO ORDERED.



                                                                    s/ Ona T. Wang
Dated: June 30, 2021                                              Ona T. Wang
New York, New York                                                United States Magistrate Judge
